Citation Nr: 0112892	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-18 796A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to cigarette smoking in service or 
nicotine dependence arising in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The appellant had active service from January 1942 to 
November 1945.  He died on September [redacted], 1983, and the 
appellant is his widow.  This appeal arises from a June 200 
rating decision, which denied service connection for the 
cause of the veteran's death due to cigarette smoking in 
service.  

The Board of Veterans' Appeals (Board) notes that, in 
decisions in September 1985 and August 1988, the Board 
affirmed the RO's denial of claims of entitlement to service 
connection for the cause of the veteran's death.  The latter 
Board decision held that evidence submitted since the 1985 
Board decision did not provide a new factual basis for 
granting entitlement to service connection for the cause of 
the veteran's death.  However, these appeals materially 
differed from the current appeal in that, in the prior 
appeals, the appellant was contending that the veteran's 
death resulted from cancer caused by exposure to clinical x-
ray radiation in service.  In the current appeal, the 
appellant is contending that the veteran's death was caused 
by cancer which developed as a result of his cigarette 
smoking in service or nicotine dependence arising in service.  
Accordingly, the issue on appeal is characterized as shown on 
the title page and will be addressed by the Board on a de 
novo basis.  

The Board further observes that, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death due to cigarette smoking in service or 
nicotine dependence arising in service was initially set 
forth in a memorandum to the RO from her representative.  The 
memorandum was dated June 8, 1998, and was date-stamped as 
received at the RO on June 9, 1998.  

Where a claim for a tobacco-related disability is filed after 
June 9, 1998, service connection may be granted only if a 
tobacco-related disability was manifest during service or to 
the requisite degree of disability within the applicable 
presumptive period.  38 U.S.C.A. § 1103 (West 1991 & Supp. 
2000).  See also VAOGCPREC 2-93 (Jan. 13, 1993).  However, 
where, as here, the claim was filed on June 9, 1998, 
VAOGCPREC 2-93 is applicable, and the cited opinion indicates 
that service connection may be established for disability or 
death if the evidence establishes that the injury or death 
resulted from tobacco use during active military service.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


FINDINGS OF FACT

1.  The underlying cause of the veteran's death was 
adenocarcinoma of the esophagus with metastases.  

2.  The fatal adenocarcinoma of the esophagus was not caused 
by cigarette smoking in service or nicotine dependence 
arising in service.  


CONCLUSION OF LAW

A disorder related to cigarette smoking in service or 
nicotine dependence arising in service did not cause or 
contribute substantially and materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.312 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's official death certificate (with raised seal 
from the city registrar) did not list a cause of his death, 
other than a certification by attending physician Richard 
Schechner, M.D., that the veteran died of natural causes 
while an inpatient at Montefiore Hospital, Bronx, New York 
(Montefiore Hospital).  The evidence of record also includes 
a copy of a "Physician's Confidential Medical Report", 
which was apparently filed with the city health department.  
The report indicates that the immediate cause of the 
veteran's death was cardiopulmonary arrest, due to or as a 
consequence of metastatic lung disease, which, in turn, was 
due to or as a consequence of esophageal carcinoma.  

The veteran's death certificate shows that he was admitted to 
Montefiore Hospital on July 18, 1983, and remained there 
until his death, a period of approximately two months.  The 
hospital discharge summary from Montefiore Hospital indicates 
diagnostically, that the type of metastatic esophageal 
carcinoma which the veteran had was adenocarcinoma.  

During the veteran's lifetime, there was no clinical 
documentation of any disease specifically associated with 
cigarette smoking.  In the terminal hospital clinical records 
it is noted that the veteran had smoked 3 packs of cigarettes 
a day for 30 years, but that he had stopped smoking 
cigarettes 15 years earlier.  

At an RO hearing in June 1987 and prior to the August 1988 
Board decision, the appellant stated that the veteran had 
smoked cigarettes as a young man, but had discontinued 
smoking cigarettes since the age of 50.  (The veteran was 64 
years old at the time of his death.)  

In July 1984, and in connection with the appellant's previous 
claims of entitlement to service connection for the cause of 
the veteran's death due to clinical x-ray exposure, a letter 
from Seymour Mann, M.D., also dated in July 1984, was added 
to the claims folder.  Dr. Mann's letter asserted that, in 
the veteran's preoperative workup he was subjected to 
frequent exposure to radiation.  Dr. Mann opined that, this 
radiation exposure could have been a contributing factor in 
complications leading to the veteran's death.  In June 1998, 
and in connection with the appellant's current claim of 
entitlement to service connection for the cause of the 
veteran's death due to cigarette smoking in service or 
nicotine dependence arising in service, a letter from Dr. 
Mann, dated June 1, 1998, was associated with the claims 
folder.  In the June 1998 letter, Dr. Mann asserted that, the 
veteran began to smoke cigarettes while in service and he 
continued to smoke throughout the remainder of his life.  Dr. 
Mann opined that, in light of current medical knowledge 
regarding the effects of nicotine, it is reasonable to assume 
that the veteran's cigarette smoking caused lung carcinoma 
and possibly caused carcinoma of the gastroesophageal 
junction.  

The RO requested and obtained a VA physician's medical 
opinion regarding the effects of the veteran's cigarette 
smoking.  A VA physician submitted a memorandum, dated in 
July 1999, indicating that the veteran's entire claims folder 
had been reviewed.  The physician's memorandum summarized the 
veteran's cigarette smoking history, including references to 
his cigarette smoking contained in his service medical 
records.  The physician also referred to records from 
Montefiore Hospital, reporting the veteran as having stopped 
smoking cigarettes for 15 years prior to July 1983, as well 
as the diagnosis of adenocarcinoma of the esophagus.  The VA 
physician opined that, although cigarette smoking is accepted 
as a risk factor for squamous cell carcinoma of the 
esophagus, it is not known to be a risk factor for 
adenocarcinoma of the esophagus.  

Analysis

Dr. Mann's letters of July 1984 and June 1998 are dated many 
years apart, and the letters assign two separate causes of 
the veteran's death.  Although Dr. Mann asserted in his June 
1998 letter that the veteran smoked throughout his life, 
records of private medical treatment of the veteran, dated in 
July 1983, include a medical note indicating that he had 
discontinued cigarette smoking 15 years earlier.  In her 
hearing testimony in June 1987, and in a written statement in 
support of her claim, dated in April 1999, the appellant 
contended that the veteran began smoking cigarettes in 
service and he smoked for many years but, he stopped smoking 
at the age of 50.  (As noted above, the death certificate 
indicated that he was 64 years old at the time of his death.)  

The VA physician, who reviewed the entire claims folder, 
stated that, although cigarette smoking is accepted as a risk 
factor for squamous cell carcinoma of the esophagus, it is 
not known to be a risk factor for adenocarcinoma of the 
esophagus.  The opinion of the VA physician is of greater 
probative value than the June 1998 opinion of Dr. Mann.  In 
this regard, the Board notes that Dr. Mann's June 1998 
opinion is at variance with his July 1984 opinion as to the 
cause of the veteran's death, that Dr. Mann did not review 
the VA claims folder, that he was incorrect about the 
veteran's smoking history, and that Dr. Mann suggested 
smoking may have caused carcinoma of the lung where the 
medical evidence in this case revealed that the primary 
(originating site) of the carcinoma was in the veteran's 
esophagus.  As such, the June 1998 opinion from Dr. Mann is 
also at variance with the evidence of record.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist claimants as to the information and evidence necessary 
to substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  

The Board finds that all essential development has been 
completed here by the RO, and no further development is 
required under the provisions of the VCAA.  The evidence is 
clear as to the veteran's smoking history, when he ceased 
smoking, the cause of his death and the date of diagnosis of 
the fatal disease.  Additionally, there is a VA medical 
opinion clearly stating that the form of cancer from which 
the veteran died is not known to be associated with cigarette 
smoking .  The preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the veteran's death due to cigarette smoking in service or 
nicotine dependence arising in service.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death due to cigarette smoking in service or 
nicotine dependence arising in service is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

